Citation Nr: 0418700	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-08 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for right 
knee ligamentous laxity, status post arthroscopic surgery.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
a June 1998 rating decision, the noncompensable rating in 
effect for right knee arthritis was increased to 10 percent.  
This disability rating was confirmed and continued on 
numerous occasions in subsequent years.  Following right knee 
surgery in February 2003, the RO assigned a temporary total 
rating (TTR) for purposes of convalescence from February 12, 
2003, to April 1, 2003.  Following the TTR, a 10 percent 
rating was assigned.  

In an October 2003 rating decision, the RO continued the 10 
percent rating for right knee arthritis and assigned a 
separate 10 percent rating for ligamentous laxity of the 
right knee, status post arthroscopic surgery.  The Board 
views this action by the RO as having originated from the 
veteran's initial appeal from the RO decision in 1998 and the 
Board therefore finds that it has appellate jurisdiction of 
both issues.  


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the right knee is 
productive of loss of range of motion of 8 degrees of 
extension and 120 degrees of flexion with increased pain, 
crepitation, and significant impact on DeLuca factors and x-
ray evidence of severe narrowing of the joint space of the 
lateral aspect of the right knee and osteophytic reaction 
about the patella on the right.  

2.  The veteran's service-connected right knee ligamentous 
laxity is productive of slight recurrent subluxation or 
lateral instability.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
no higher, for traumatic arthritis of right knee arthritis 
are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71(a), Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003).  

2.  The criteria for a disability rating in excess of 10 
percent for right knee ligamentous laxity were not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.7, 4.71(a), Diagnostic Code 5257 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran in 
April 2003, as well as by the discussions in the February 
1999 statement of the case (SOC), the October 1999, February 
2002, October 2002, and March 2003 SSOCs, and the pertinent 
rating decisions of record dated from 1998 through October 
2003.  By means of these documents, the veteran was told of 
the requirements to establish increased ratings, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In 1998, prior to the enactment of the VCAA, the 
RO initially denied the claim on appeal.  The veteran was not 
provided VCAA notice until April 2003.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the VCAA laws and regulations in April 2003, 
his claim was subsequently readjudicated based upon all the 
evidence of record in June and October 2003.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records (SMRs) and VA and private outpatient records.  There 
is no indication of any relevant records that the RO failed 
to obtain.  The veteran's various communications indicate 
that he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examination was conducted on numerous occasions 
during the appeal process.  Reports of these examinations are 
in the claims file.  Therefore, the Board concludes that no 
further assistance to the veteran is required.  



Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2003); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under DC 5010-5003.  38 U.S.C.A. 
§ 4.71a, DC 5003 (2003).  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 10 percent 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, and a 
20 percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, DC 5003, Notes (1 & 2).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2003).  The Court held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2003), painful motion is an 
important factor of disability with any form of arthritis; 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  

Knee disabilities are evaluated pursuant to the criteria 
found in DCs 5256 through 5261 of the Schedule.  38 C.F.R. § 
4.71a.  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows slight recurrent 
subluxation or lateral instability (DC 5257); symptomatic 
removal of a semilunar cartilage (DC 5259), limitation of 
knee flexion to 45 degrees (DC 5260); or limitation of knee 
extension to 10 degrees (DC 5261).  A rating greater than 10 
percent is warranted where the evidence shows ankylosis of 
the knee (DC 5256); moderate recurrent subluxation or lateral 
instability (DC 5257); dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint (DC 5258); limitation of knee flexion to 30 degrees (DC 
5260); or limitation of knee extension to 15 degrees (DC 
5261).  38 C.F.R. § 4.71a.  The normal range of knee motion 
is from 140 degrees of flexion to 0 degrees of extension.  38 
C.F.R. § 4.71, Plate II.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of terminology such as 
"mild" or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under DC 5003 (or 
5010) and for the instability under DC 5257 if a compensable 
rating is warranted pursuant to both DCs. VAOPGCPREC 23-97 
(1997); 62 Fed. Reg. 63604 (1997).

Background and Analysis

Turning to the case at hand, the Board notes that the veteran 
was initially service-connected for traumatic arthritis of 
the right knee and granted a 10 percent rating under DC 5003-
5010.  Then, in an October 2003 rating decision, the RO 
service-connected ligamentous laxity of the right knee, rated 
as 10 percent disabling under DC 5257.  See generally Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Therefore, the Board 
concludes that it has appellate jurisdiction over both 
increased rating issues.  

A June 1998 VA X-ray of the right knee showed osteophytosis 
about the superior and inferior aspects of the patella and 
other abnormalities.  Subsequently, VA outpatient records 
dated from June to December 1998 reflect that the veteran 
reported increased right knee symptomatology.  X-rays showed 
mild degenerative joint disease.  The knee was tender to 
palpation and testing, but there were no clicks, edema, or 
effusion, and no laxity.    

On VA examination in April 1999, the veteran walked with a 
moderate limp on the right leg.  There was some evidence of 
muscle atrophy, particularly in the right calf.  There was 
full extension and good flexion but pain on full flexion.  
There was no obvious locking, but the examiner found some 
slight anterior and posterior instability on passive motion 
of the knee.  X-rays showed moderate osteoarthritis, with no 
change since examination in June 1998.  

VA outpatient treatment records from June 1998 through mid 
2000 essentially reflect treatment for substance abuse.  A 
May 2000 VA outpatient treatment record shows that the 
veteran reported that his right knee complaints were 
exacerbated by standing or walking for more than 10 or 15 
minutes at a time, or by pivoting, squatting, or climbing.  
On physical examination, his gait was somewhat uneven but did 
not show a definite limp.  The knee showed no effusion and no 
warmth.  Tenderness was reported at the lateral joint line 
and along the lateral border of the patella.  There was no 
tenderness medially.  Collateral stability seemed excellent 
and the drawer sign was negative.  Range of motion 
demonstrated a slight lack of extension, about 7 to 8 
degrees.  There was some crepitation of the right knee upon 
flexion and extension.  X-ray was interpreted as showing some 
irregularity in the tibial and articular surface laterally.  
There appeared to a secondary ossification center, ununited 
in the upper, outer aspect of the right patella.  Lateral X-
ray showed osteophytic spurring at the superior corner of the 
patella.  The diagnoses were bipartite patella, possibly 
symptomatic, and degenerative arthrosis, post traumatic 
lateral compartment of the right knee.  

Additional VA examination in January 2003 showed that medial, 
collateral, anterior and cruciate ligaments were intact.  
Range of motion of the right knee was to 110 degrees out of 
130 degrees.  In February 2003, the veteran underwent right 
knee arthroscopy.  On VA examination in July 2003, the 
examiner noted that the veteran wore a brace on the right 
knee and reported occasionally using a cane because the right 
knee was unstable and not dependable.  The veteran reported 
that he could only work half days at his job as a landscaper 
and he had recently been unable to work for the past month 
due to increased right knee pain and increasing problems 
using his right knee.  On evaluation, there was extension of 
the right knee to 8 degrees and flexion to 120 degrees.  
There was crepitation with noise in the right knee on 
movement.  Valgus stress test showed 7 degrees of 
disalignment.  Collateral ligaments showed slight relaxation.  
Drawer and Lachman sign tests were negative.  McMurray's test 
was negative.  Strength was normal and tenderness was 0.  
According to the examiner, the X-rays showed severe narrowing 
of the joint space on the lateral aspect of the right knee 
and osteophytic reaction about the right patella.  The 
examiner opined that his diagnosis was considerable traumatic 
arthrosis in the right knee and that the Deluca factors are 
all impacted to a significant degree.  

Right Knee Arthritis

As noted above, pursuant to Diagnostic Code 5003and 5010, 
arthritis is rated on the basis of limitation of motion.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate DCs, a 
rating of 10 percent is warranted.  The Board notes that 
standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

As noted in the claims file and as summarized above, the 
veteran limitation of range of motion has been slight 
throughout the appeal process.  Most recently, upon exam in 
2003, he showed limitation to 8 degrees of extension and to 
120 degrees of flexion.  Under Lichtenfels, the x-ray 
evidence of degenerative joint disease of the right knee with 
severe joint space narrowing and osteophyte reaction of the 
right patella along with the evidence showing painful 
restriction of motion and significant impact on DeLuca 
factors provides a basis for a 20 percent disability 
evaluation for traumatic arthritis of the right knee.  
However, flexion is limited to at most 120 degrees and 
extension is limited to at most 8 degrees.  Therefore, a 
compensable level of limitation of flexion or extension under 
either Diagnostic Code 5260 or 5261 was not demonstrated as 
there was no limitation of extension of 15 degrees or more 
and limitation of flexion was not 30 degrees or less.  In 
reaching the conclusion, the Board considered the actual 
range of motion and the functional equivalent of the range of 
motion due to the factors expressed in DeLuca and the 
regulations.  The medical evidence does not show the 
existence of pain to the extent that it limits flexion or 
extension to the degrees warranted for an evaluation in 
excess of 20 percent under Diagnostic Codes 5260 or 5261.  
Even when every range of motion reported is accepted as 
correct, the ranges of motion (actual or functional) do not 
support an evaluation in excess of 20 percent.  

Therefore, the Board finds that the veteran's right knee 
disability merits assignment of an evaluation not higher than 
20 percent under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).

Right Knee Ligamentous Laxity

As noted above, at the recent VA examination of the knee in 
July 2003, it was noted that valgus stress test showed 7 
degrees of disalignment and collateral ligaments showed 
slight relaxation.  Additional tests such as drawer, Lachman, 
and McMurray's test were negative except there was some 
crepitation. 

In the case at hand, slight right knee instability is 
represented by the clinical findings.  The above-mentioned 
evidence does not show that the veteran experiences moderate 
recurrent subluxation or instability of the right knee.  A 
preponderance of evidence is against a finding that the 
veteran experiences more than slight impairment of the right 
knee.  Thus, the Board's concludes that the current 10 
percent rating as assigned by the RO in October 2003 is 
appropriate.  As noted earlier, under DC 5257, a 10 percent 
rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee and a 20 
percent rating is warranted where the recurrent subluxation 
or lateral instability of the knee is moderate.  A 30 percent 
rating is warranted where there is severe recurrent 
subluxation or lateral instability of the knee.  The 30 
percent rating is the highest rating available under this 
diagnostic code.  See 38 C.F.R. § 4.71(a), DC 5257.  
Accordingly, a preponderance of the evidence is against an 
evaluation in excess of 10 percent under Diagnostic Code 5257 
for laxity of the right knee.

The Board has examined all other diagnostic codes pertinent 
to the knee.  Dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2003).  In this case, the veteran does 
not have a dislocated semilunar cartilage and he reported at 
the September 2003 private examination that his knees 
generally did not lock.  Diagnostic Code 5259 is also not 
applicable in this case because the veteran's semilunar 
cartilage has not been removed.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2003).  There was no evidence of 
ankylosis of the right knee; consequently, Diagnostic Code 
5256 is not for application.  As there is no impairment of 
the right tibia or fibula, Diagnostic Code 5262 is also not 
applicable.  As there is no diagnosis of genu recurvatum of 
record, thus, an evaluation under Diagnostic Code 5263, genu 
recurvatum, is not applicable.

Extraschedular Considerations 

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2003).  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Schedule does provide for higher ratings for the service-
connected right knee disabilities, but, as discussed above, 
the schedular criteria for higher ratings have not been 
shown.  In addition, it has not been shown that any of the 
service-connected right knee disabilities has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment.  For these 
reasons, an extraschedular rating is not warranted.  Thus, 
the Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.  The 
current schedular criteria adequately compensate the veteran 
for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

A 20 percent, but no greater, disability rating under 
Diagnostic Codes 5010-5003 for traumatic arthritis of the 
right knee is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

Entitlement to a rating in excess of 10 percent for right 
knee ligamentous laxity, status post-arthroscopic surgery, is 
denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



